Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
   DETAILED ACTION
Priority
This application is a CON of 16/276,161 02/14/2019, is acknowledged. 
Status of Claims
Claims 2-15 are currently pending in the application. Claim 1 was canceled.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 01/05/2021, which has been entered in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-15 are rejected under the judicially created doctrine of obviousness-type double patenting, as being un-patentable over claims 1-14 of US 10,239,883 (US ‘883), over claims 1-14 of US 10,934,296 (US ‘296) and also over claims 1-14 of  US 9,758,524 (US ‘524) and if allowed, would improperly extend the “right to exclude” already granted in the patent. 
Claims 2-15 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 38-67 of co-pending application No. 17/232,267 (US ‘267) and also over claims 23-34 of co-pending application No. 17/370,778 (US ‘778). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all sets of claims are drawn to the same art recognized subject matter. A reference anticipating one set of claims will render the other obvious and it would have been obvious to one of ordinary skill in the art at the time of the invention was made since US ‘883, US ‘296, US ‘524, US ‘267 and US ‘778 patent and co-pending applications teach the generic 4-Imidazopyridazin-1-yl-benzamide derivatives as BTK inhibitors and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘883, US ‘296, US ‘524, US ‘267 and US ‘778 patent and co-pending applications. Therefore, the disclosures of US ‘883, US ‘296, US ‘524, US ‘267 and US ‘778 patent and co-pending applications that teach specific 4-Imidazopyridazin-1-yl-benzamide compound of formula 
    PNG
    media_image1.png
    355
    263
    media_image1.png
    Greyscale
 [having similar utilities, such as, method of treating Mantle Cell Lymphoma (MCL) or chronic lymphocytic leukemia etc.], which would easily place Applicant’s invention in possession of the public at the time of Applicant’s invention was filed. Therefore, in the instant case, one skilled in the pharmaceutical art would be motivated to choose to employ 4-Imidazopyridazin-1-yl-benzamide derivatives as BTK inhibitors to treat acute lymphocytic leukemia (ALL) [which is a subtype of primary B-cell lymphoma - covering wide range of lymphomas, including Mantle Cell Lymphoma, diffuse large B-cell lymphoma, Chronic lymphocytic leukemia or Burkitt lymphoma etc.] in a human subject in view of the known teaching of the art. The claimed compositions and their method of uses are so closely related methodically to the analogous method of the references as to be methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious technical modifications, which would be apparent to one skilled in the chemical art that can use similar variations, would expect to have the same or essentially the same results and therefore, is obvious, absent evidence to the contrary.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626